DETAILED ACTION

Application Status
	Claims 1, 3-5, 7-8, and 10-12 are pending and have been examined in this application.
	This is the first communication on the merits. 	

Information Disclosure Statement
The information disclosure statement (IDS) filed on 12 January 2021 has been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites, “a telescopic movement apparatus configured to movably connecting the steering arrangement”. The recitation should read, “a telescopic movement apparatus configured to movably connect the steering arrangement” or “a telescopic movement apparatus for movably connecting the steering arrangement…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the first ends" in line 7 and “the second ends” in line 8.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hirschmann (DE 102014004231 A1).
With respect to claim 1, Hirschmann (DE 102014004231 A1) discloses: a relative guide device for a steering arrangement (276/275, Fig. 2) arranged on a wheel-carrier (256) side and for the spatial guidance and maintenances of relative spatial orientation of the steering arrangement with respect to a vehicle body (274), the relative guide device comprising: a guide apparatus (252, Fig. 6) configured to move a first connecting element (277, Fig. 4) relative to the vehicle body; and a telescopic movement apparatus (278) configured to movably connect the steering arrangement arranged on the wheel-carrier side to the first connecting element. 
	The relative guide device disclosed by Hirschmann is a motor and is configured to rotatably move the first connecting element 277 with respect to the vehicle body. Disposed between the steering arrangement 276/275 and the first connecting element 277, there is a telescopic movement apparatus (278, Fig, 4). The telescopic movement apparatus is a universal joint that is movable telescopically with respect to the vehicle body and is connected to the steering arrangement with worm gear 276. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hirschmann (DE 102014004231 A1).

The examiner takes official notice that bearings are common hardware and well-known in the art for their use in reducing between telescoping parts. They are commonly used to improve part life-time by reducing fretting effects between two parts that are movably in contact. As such, it would have been obvious to a person having ordinary skill in the art before the time of filing to modify Hirschmann to have a slide bearing apparatus for guiding the extendable element so as to be linearly movable to arrive at the claimed invention and to improve part lifetime by reducing fretting effects caused by friction. 

Allowable Subject Matter
Claims 4-5, 8, and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 4, Hirschmann is the closest prior art of record and discloses: a relative guide device for a steering arrangement (276/275, Fig. 2) arranged on a wheel-carrier (256) side and for the spatial guidance and maintenances of relative spatial orientation of the steering arrangement with respect to a vehicle body (274), the relative guide device comprising: a guide apparatus (252, Fig. 6) configured to move a first connecting element (277, Fig. 4) relative to the vehicle body; and a telescopic movement apparatus (278) configured to movably connect the steering arrangement arranged on the 
Regarding claims 5 and 7, Hirschmann does not teach or suggest “two guide elements” as claimed. 
Regarding claim 8, Hirschmann does not teach or suggest, “a steering force transmission shaft…designed to be telescopic…[and] designed as a cardan shaft…wherein two cardan joints of the cardan shaft have a same bending angle” in combination with other features and limitations presented in the claim. 
Claims 10-12 depend from claim 8 and are thus considered to contain allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses guide devices for steering arrangements in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616